Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.  This is a final action on the merits in response to the reply received 5/12/2021.  
Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-10, 12-14, 16, 18-21, and 23  are rejected under 35 U.S.C. 103 as being unpatentable over US 20180091716 A1-Brand et al (hereinafter referred to as “Brand”), in view of US 20190020850 A1-Meyers et al (Hereinafter referred to as “Meyers”), in further view of US 20050157195 A1-Ohashi et al (hereinafter referred to as “Ohashi”).
Regarding claim 1, Brand discloses a method of processing image data (Figs. 21-22), the method comprising:
activating an actuator that moves a camera module of a mobile device in a movement direction from a retracted state to an extended state (fig. 1, abstract, , wherein the camera module is retracted into a housing of the mobile device in the retracted state (figs. 9-10, [0054-0055]), wherein the camera module extends from the housing of the mobile device in the extended state (Figs. 3-5, [0050]); wherein the first camera has a first field of view (FOV) in the retracted state and a second FOV in the extended state, wherein the second FOV is shifted from the first FOV in the movement direction (a first fov in the retracted state as shown in figs. 9-10, and taught in [0054-0055]). Brand also teaches a second fov in an extended state shown in Figs. 3-5, and taught in [0050]). Brand discloses shifting in the movement direction from the first fov to the second fov in [0088], wherein the camera protrudes. This is an indication that the camera is in a retracted position and extends to protrude which is interpreted as shifting)
capturing a plurality of images using one or more cameras of the camera module while the camera module is in the extended state ([0035], wherein extending camera enables images to be obtained; [0036], wherein image capture is on while in the extended position; [0088], wherein camera protrudes to enable the capturing of 360 and 180, images and videos), the one or more cameras including the first camera (Fig 1); and
stitching the plurality of images into a panoramic image ([0033], [0088], wherein camera protrudes to enable the capturing of 360 and 180, images and videos. The image data and or video data captured maybe paired or combined to capture panoramic image or video data. The combining is interpreted as stitching).
Brandon fails to explicitly disclose in detail wherein the camera module includes a first camera facing a camera direction that is perpendicular to the movement direction
However, in the same field of endeavor, Meyers discloses wherein the camera module includes a first camera facing a camera direction that is perpendicular to the movement direction ([0028] discloses that the camera has a 360 view. [0029] discloses that camera 26, rotates from a horizontal position to a vertical position as shown in fig. 7. Since the movement of the camera 26 rotates to a vertical position and the camera gives a 360 view, it is interpreted that the camera is facing a camera direction (any direction in a 360 view) and is perpendicular to the vertical movement of the direction) wherein the first camera has a first field of view (FOV) in the retracted state and a second FOV in the extended state, wherein the second FOV is shifted from the first FOV in the movement direction( in the example embodiment (intended embodiment), [0031], Fig 9 depicts a side cutaway view of a camera element 26, arrangement for capturing visual images while the camera is retracted into the lid housing portion 14. Therefore, any change of FOV, from retracted to extended, can be considered a shift)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Brand to disclose wherein the camera module includes a first camera facing a camera direction that is perpendicular to the movement direction as taught by Meyers, to allow optical enhancements to the integrated camera functionality ([0005]).
Brand and Meyers fail to explicitly disclose wherein the first camera has a first field of view in the retracted state and a second FOV of the same size as the first FOV in the extended state.
However, in the same field of endeavor, Ohashi discloses wherein the first camera has a first field of view in the retracted state and a second FOV of the same size as the first FOV in the extended state (Figs 1-2, [0032-0040], discloses a camera, element 7, having the same FOV size in the retracted and extended state)
. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Brand and Meyers to disclose wherein the first camera has a first field of view in the retracted state and a second FOV of the same size as the first FOV in the extended state as taught by Ohashi, to advantageously provide portable terminal including a camera operable to photograph both a user and any other subject (abstract, Ohashi).
Regarding claim 2, Brand discloses the method of claim 1, wherein the panoramic image is a 360 degree image that includes image data corresponding to at least a 360 degree area around the camera module ([0033], [0088], wherein camera protrudes to enable the capturing of 360 images and videos).
Regarding claim 3, Brand discloses the method of claim 1, wherein the one or more cameras of the camera module include at least a first camera facing a first direction and a second camera facing a second direction, the second direction to and opposing the first direction (Fig 5, [0049-0050]).
Regarding claim 5, Brand discloses the method of claim 1, wherein the first camera of the one or more cameras of the camera module includes at least one of a wide-angle lens, an ultra-wide-angle lens, or a fisheye lens ([0033], wherein lenses maybe any type for example, fish eye lens).
Regarding claim 7, Brand discloses the method of claim 1, further comprising: transitioning, after capturing of the plurality of images, the camera module from the extended state to the retracted state by causing the camera module to be retracted into the housing of the mobile device ([0002], retracted into the housing; [0027], wherein moving between extended and retractable position).
Regarding claim 8, Brand discloses the method of claim 1, further comprising: activating a second actuator that moves the camera module of the mobile device from the extended state to the retracted state (This element is interpreted under 35 U.S.C. 112(f) as the motor. Activating the mechanism includes causing the motor to expand from a condensed state as described in [0007] in instant applicant’s specification. Brand discloses a rotary actuator, which is a motor in [0027], [0034], [0056], and [0090] that causes retraction to an extended state of the camera modules.
Regarding claim 9, Brand discloses the method of claim 1, wherein the actuator includes a spring, and wherein activating the actuator includes causing the spring to expand from a condensed state (discloses a spring in [0027], [0034], [0056], and [0090] that causes retraction to an extended state of the camera modules).
Regarding claim 10, Brand discloses the method of claim 1, wherein the mechanism includes a motor, wherein activating the actuator includes actuating the motor, and wherein actuation of the motor moves the camera module from the retracted state to the extended state (Discloses a rotary actuator, which is a motor in .
Regarding claim 12, analyses are analogous to those presented for claim 1 and are applicable for claim 12, wherein a housing with a recess (Fig. 10); one or more memory components ([0046]); and one or more processors ([0025]).
Regarding claim 13, analyses are analogous to those presented for claim 2 and are applicable for claim 13
Regarding claim 14, analyses are analogous to those presented for claim 3 and are applicable for claim 14.
Regarding claim 16, analyses are analogous to those presented for claim 5 and are applicable for claim 16
Regarding claim 18, analyses are analogous to those presented for claim 7 and are applicable for claim 18.
Regarding claim 19, analyses are analogous to those presented for claim 8 and are applicable for claim 19.
Regarding claim 20, analyses are analogous to those presented for claim 9 and are applicable for claim 20.
Regarding claim 21, analyses are analogous to those presented for claim 10 and are applicable for claim 21.
Regarding claim 23, analyses are analogous to those presented for claim 1 and are applicable for claim 23
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180091716 A1-Brand et al (hereinafter referred to as “Brand”), in view of US 
Regarding claim 4, Brand discloses the method of claim 1, further comprising: activating a motor while the camera module is in the extended state ( [0027] discloses that the camera modules can be actuated in any suitable way such as a rotary actuator which a motor), wherein the motor rotates a portion of the camera module about an axis parallel to the movement direction, wherein the portion of the camera module includes the first camera, ([0056], wherein voice coil rotates arms to extend cameras. Although [0056] discloses in that particular embodiment, a voice coil for rotating the cameras, [0027], discloses that the camera modules can be actuated in any suitable way such as a rotary actuator which a motor), wherein a first image of the plurality of images is captured by the first camera while the portion of the camera module is at a first rotation orientation ([0057], wherein rotate the arms to move camera. To enable first and second image data to capture while rotating, camera must be coupled to interfaces)
Brand and Meyers fail to explicitly disclose in detail wherein a first image of the plurality of images is captured by the first camera while the portion of the camera module is at a first rotation orientation, and wherein a second image of the plurality of images is captured by the first camera while the portion of the camera module is at a second rotation orientation different from the first rotation orientation.
However, in the same field of endeavor, Taima discloses wherein a first image of the plurality of images is captured by the first camera while the portion of the camera module is at a first rotation orientation, and wherein a second image of the plurality of images is captured by the first camera while the portion of the camera module is at a second rotation orientation different from the first rotation orientation (Fig. 1A, column 1, lines 20-30, wherein the camera rotates with the direction changed, starting from position A as shown in Fig. 1A. Accordingly, a series of images corresponding to its rotation orientation is obtained).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Brand and Meyers to disclose wherein a first image of the plurality of images is captured by the first camera while the portion of the camera module is at a first rotation orientation, and wherein a second image of the plurality of images is captured by the first camera while the portion of the camera module is at a second rotation orientation different from the first rotation orientation as taught by Taima. One of ordinary skill in the art would have been capable of applying this known technique to a known method that was ready for improvement and the results would have been predictable to one of ordinary skilled in the art. The results would have been predictable, because Taima discloses that this method of obtaining a panoramic image is well known and conventional (Taima, column 1, lines 19-25)
Regarding claim 15, analyses are analogous to those presented for claim 4 and are applicable for claim 15
Claims 6, 11, 17, 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180091716 A1-Brand et al (hereinafter referred to as “Brand”), in view of US 20190020850 A1-Meyers et al (Hereinafter referred to as “Meyers”), in further view of US 20050157195 A1-Ohashi et al (hereinafter referred to as “Ohashi”), in view of Patent 9380207 B1-Kozko
Regarding claim 6, Brand discloses the method of claim 1, wherein a first camera of the one or more cameras of the camera module faces a different direction when the camera module is in the unfolded state than when the camera module is in the folded state (Fig. 5 shows one or more cameras 110 and 104 extended above housing 302. The cameras face a different direction when in the unfolded state (Brand doesn’t disclose a variation of a folded state camera).
Brand fails to explicitly disclose in detail a camera module that folds from an unfolded state.
However, in the same field of endeavor, Kozko discloses wherein the camera module folds from an unfolded state in the retracted position to a folded state in the extended state (Column 9, lines 30-40, Fig. 5 shows lenses of each camera collapse or folds from an unfolded state by a hinge. Fig. 1a-1c shows an extended state in surround mode. Column 9, lines 50-60, discloses regardless of whether the lenses are fixed or moveable, many different techniques exist for capturing in a surround mode. Fig. 5A shows a device positioned in the upward state (extended state)) and wherein the camera direction of the first camera in the unfolded state duffers from the camera direction in the folded state (Fig. 5G shows different facing lenses) 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Brand and Meyers to disclose a camera module that folds from an unfolded state as taught by Kozko, to significantly alleviate the problem with dynamic artifacts (Column 10, lines 20-30).
Regarding claim 11, Brand discloses the method of claim 1, 
Brand fails to disclose transmitting the panoramic image to a computing device via a wireless communication transceiver.
However, in the same field of endeavor, Kozko disclose transmitting the panoramic image to a computing device via a wireless communication transceiver (Fig 2, column 6, lines 1-5).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Brand to disclose transmitting the panoramic image to a computing device via a wireless communication transceiver as taught by Kozko, because it is well known and conventional to transmit information over a wireless connection which is made much easier. For instance, taking a photograph and transmitting it to another wireless transceiver can generally be done much quicker with wireless technology.
Regarding claim 17, analyses are analogous to those presented for claim 6 and are applicable for claim 17.
Regarding claim 22, analyses are analogous to those presented for claim 11 and are applicable for claim 22
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487